Citation Nr: 0004936	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to secondary service connection for a low back 
disorder by aggravation due to service-connected pes planus.


REPRESENTATION

Appellant represented by:   The American Legion	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a low back condition as secondary to service-connected pes 
planus.  This case was before the Board in July 1996, when it 
was remanded for a VA orthopedic examination to determine the 
etiology of the veteran's low back condition.  

In June 1997, the Board denied service connection for a low 
back condition as secondary to service-connected pes planus.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals) (Court).  In February 1999, the Court affirmed in 
part and vacated in part and remanded the Board's June 1997 
decision. 

The veteran has also claimed entitlement to compensation for 
an eye disability under the provisions of 38 U.S.C.A. § 1151.  
This claim has not been adjudicated and is referred to the RO 
for appropriate action.


REMAND

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  When aggravation of a nonservice-connected 
condition is the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. 
App. at 448.

In February 1999, the Court affirmed that part of the Board's 
June 1997 decision that found that the veteran's service-
connected pes planus did not cause his low back condition.  
Therefore, the issue that remains for consideration is 
whether the service-connected pes planus aggravated the 
veteran's low back condition.

In July 1996, the Board remanded this case to the RO.  The 
Board finds that the RO did not substantially comply with the 
directives of the Board's previous remand.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The prior remand specifically instructed the RO to afford the 
veteran a VA orthopedic examination to determine the etiology 
of his low back condition.  Specifically, the examiner was 
asked to render an opinion as to whether it was at least as 
likely as not that any back disability was caused by or 
aggravated by the veteran's service-connected pes planus.  
While the examiner rendered an opinion concerning causation, 
there was no discussion as to whether the veteran's service-
connected pes planus aggravated or worsened his low back 
disorder.  Additional development is warranted in this 
regard.

Further, in the Appellant's Brief dated in August 1998, the 
veteran's representative indicated that there were additional 
medical records relevant to the veteran's claim, including a 
November 14, 1997, magnetic resonance imaging (MRI) of the 
spine, a statement from an orthopedic physician, and a July 
6, 1998, examination report.  The RO should make arrangements 
to obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  
  
Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for his 
low back disorder since 1997 and obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
the Dorn VA Medical Center (VAMC), a 
November 14, 1997, MRI of the spine, a 
statement from an orthopedic physician, 
and a July 6, 1998, examination report (as 
referenced in the Appellant's Brief, dated 
in August 1998). 

With respect to the VAMC, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA orthopedic examination.  The examiner 
should be provided a copy of this remand 
and the veteran's entire claims folder.  
The examiner is asked to indicate that he 
or she has reviewed this material in its 
entirety.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
low back disorder(s). 

The examiner should furnish an opinion as 
to whether, in his or her best medical 
judgment, it is at least as likely as not 
that any back disability is aggravated by 
the veteran's pes planus.  If, in the 
medical judgment of the examining 
physician, it is at least as likely as not 
that the veteran's back disability is 
aggravated by his pes planus, the extent 
of disability attributable to the 
aggravation should be indicated, if 
possible. 

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination. 

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


